TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00873-CV



    In re Ocampo Partners, Ltd.; Belco Equities, Inc.; Riverhorse Equities II, Ltd.; and
           Douglas McDermott as Trustee of the Rudy Belton Management Trust


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER

PER CURIAM

               Relators Ocampo Partners, Ltd.; Belco Equities, Inc.; Riverhorse Equities II, Ltd.; and

Douglas McDermott as Trustee of the Rudy Belton Management Trust filed a petition for a writ of

mandamus challenging the district court’s December 27, 2017 Order Denying Motion to Disqualify

Counsel in cause number D-1-GN-17-002572, John Koren, et al. v. Ocampo Partners, Ltd., et al.

See Tex. R. App. P. 52.1. Relators also filed an Emergency Motion for Temporary Relief requesting

a stay pending this Court’s consideration of the mandamus because certain discovery responses will

be due Monday, January 8, 2018. See Tex. R. App. P. 52.10(a).

               We grant Relators’ Emergency Motion for Temporary Relief and stay the due date

for Relators’ responses to discovery until Monday, January 22, 2018. See Tex. R. App. P. 52.10(b).

               The Court requests that Real Parties in Interest file a response to Relators’ petition

for writ of mandamus on or before Monday, January 8, 2018. See Tex. R. App. P. 52.8(b)(1).

               It is ordered December 29, 2017.


Before Chief Justice Rose, Justices Pemberton and Goodwin
2